Title: From George Washington to the Inhabitants of Salem, 29 October 1789
From: Washington, George
To: Inhabitants of Salem

 
          
            Gentlemen,
            Salem [Mass.] October 29th 1789.
          
          Would words express the feelings of my heart, I should have the happiness to demonstrate to my fellow-citizens of Salem, that their affectionate address is received with gratitude, and returned with sincerity.
          To your goodness I refer myself for a just construction of thoughts which language will not explain.
          Honored by the high, yet hazardous, appointment which my Country has conferred upon me, it will be my best ambition to discharge its’ important trusts with fidelity—for the rest I must cast myself upon her candor, and kind indulgence.
          Towards you, Gentlemen, permit me to assure you, I entertain every disposition that is due to your virtue—and the promotion of your interests will be among the most grateful of my Employments. From your own industry and enterprize you have every thing to hope that deserving Men, and good citizens can expect.
          May your Navigation and commerce flourish—your industry, in all its’ applications, be rewarded—your happiness, here, be as perfect as belongs to the lot of humanity—and your eternal felicity be complete!
          
            Go: Washington
          
        